Citation Nr: 0944851	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative arthritis of the sacroiliac joint, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased, compensable disability 
rating for onychomycosis of the feet.

3.  Entitlement to an increased, compensable disability 
rating for residuals of an injury of the right middle finger.

4.  Entitlement to an increased, compensable disability 
rating for residuals of gout of the right great toe.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 
1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
degenerative arthritis of the sacroiliac joint has been 
manifested by complaints of pain, with full range of motion 
and without demonstration by competent clinical evidence of 
neurological impairment.

2.  Throughout the rating period on appeal, the Veteran's 
onychomycosis of the feet is productive of fungal infection 
of less than 5 percent of the total body area.

3.  Throughout the rating period on appeal, the Veteran's 
residuals of an injury of the right middle finger have been 
manifested by full range of motion; the scar was nontender 
and mobile, without loss of sensation.

4.  Throughout the rating period on appeal, the Veteran's 
residuals of gout of the right great toe have not been 
productive of any complaints of pain or limitation of motion 
of the affected joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the sacroiliac joint have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5294 (as in effect 
prior to September 23, 2002); Diagnostic Code 5292, 5293, 
5294 (as in effect from September 23, 2002 through September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(as in effect from September 26, 2003).

2.  The criteria for entitlement to a compensable evaluation 
for onychomycosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7806, 7813 (2009).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of an injury of the right middle finger have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5226 (2009).

4.  The criteria for entitlement to a compensable evaluation 
for residuals of gout of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in September 2003 and 
November 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letter explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to increased disability ratings, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the November 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, relative to the right knee disability, the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Degenerative Arthritis of the Sacroiliac Joint

The schedular criteria for evaluating disabilities of the 
spine have undergone revision during the pendency of this 
appeal.  At the time of the Veteran's claim for an increased 
disability evaluation, in August 2003, he was rated in 
accordance with Diagnostic Code 5294; as such, the applicable 
time period for consideration is from August 2002.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will now analyze the Veteran's 
claim with respect to the pertinent laws for all of the above 
periods.  38 C.F.R. § 3.400 (2008). 

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003, Diagnostic Code 5294, for 
sacroiliac injury and weakness, provides that strain with 
characteristic pain on motion warrants a 10 percent rating.  
A 20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

As in effect prior to September 26, 2003, Diagnostic Code is 
5292, for limitation of motion of the lumbar spine, provides 
a 10 percent disability evaluation were there is slight 
limitation of motion.  A 20 percent evaluation is for 
application where the evidence demonstrates moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  

As in effect during the rating period on appeal prior to 
September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 
12 months.  A 20 percent disability evaluation is assigned 
for incapacitating episode having a total duration of at 
least 2 weeks, but less than 4 weeks, during the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  
Finally, a 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5293 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 through 5243).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for degenerative 
arthritis of the spine, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
discussed previously.  

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under criteria of Diagnostic Code 5294, for 
sacroiliac injury and weakness, as in effect prior to 
September 26, 2003.  The report of VA examination in November 
2003 provides no demonstration of muscle spasm on forward 
bending or loss of lateral spine motion.  There was also no 
identification of listing of the spine on VA examination.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code 5293, for 
intervertebral disc syndrome, as in effect through September 
25, 2003.  The Board notes that the Veteran denied a history 
of incapacitating episodes at his December 2008 VA 
examination, due to the service-connected sacroiliac 
disability; his VA medical records also fail to show a 
history of incapacitating episodes, as defined in the 
Diagnostic Code.  In this regard, the record does not reflect 
that a physician has prescribed bed rest.  

Under the provisions of Diagnostic Code 5293, as in effect 
prior to September 26, 2003, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the Veteran's service-connected 
sacroiliac disability, when combined under 38 C.F.R. § 4.25 
with evaluations for all of his other disabilities, result in 
a higher combined disability rating.  The Board will first 
analyze the chronic orthopedic manifestations of the 
Veteran's degenerative arthritis of the sacroiliac joint.  As 
discussed above, a relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The Board notes that on VA 
examination in November 2003, the Veteran had flexion from 0 
to 90 degrees, extension from 0 to 40 degrees, lateral 
flexion from 0 to 30 degrees bilaterally, and rotation from 0 
to 30 degrees bilaterally, without diminution of motion due 
to pain.  The VA examination report indicates that the 
Veteran denied experiencing radicular symptoms, and upon 
evaluation, muscle strength was full and the neurological 
examination was normal.  On VA examination in December 2008, 
he had range of motion of the lumbosacral spine of forward 
flexion to 90 degrees, 30 degrees of extension, and 30 
degrees of lateral bending and rotation, bilaterally.  There 
was no additional limitation of motion with repetitive range 
of motion due to pain, fatigue, lack of endurance, 
incoordination or weakness.

Based on the above, there has been demonstration by competent 
clinical evidence that the Veteran's overall disability 
picture rises to the level of mild strain, with pain on 
motion, such as justifies a 10 percent evaluation, but no 
higher, throughout the rating period on appeal, under 
Diagnostic Code 5294, as in effect prior to September 26, 
2003.  Moreover, in view of the absence of pertinent clinical 
findings, as noted above, on his VA examinations in November 
2003 and December 2008, the criteria for a 20 percent rating 
under Diagnostic Code 5294, as in effect prior to September 
26, 2003, have not been met at any time during the rating 
period on appeal.  Thus, a 10 percent rating for orthopedic 
manifestations of the Veteran's sacroiliac disability is for 
application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected degenerative arthritis of the sacroiliac joint.  In 
the present case, there was no demonstration of neurologic 
manifestations related to the lower extremities on VA 
examination in November 2003 or December 2008.  Thus, the 
Veteran is not entitled to a separate 10 percent rating under 
Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 for 
neurologic manifestations of the disability at issue, 
pursuant Diagnostic Code 5293 as in effect prior to 
September 26, 2003.  

In sum, as instructed by Diagnostic Code 5293, in effect 
through September 25, 2003, the Board has considered the 
chronic orthopedic and neurologic manifestations of the 
Veteran's degenerative arthritis of the sacroiliac joint.  

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent based on the general 
rating formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5236 and 5243.  
Indeed, a finding of forward flexion of the thoracolumbar 
spine between 30 and 60 degrees, or ankylosis of the lumbar 
spine, is required in order for the Veteran to qualify for 
the next-higher 20 percent evaluation.  Upon examination in 
December 2008, the Veteran had range of motion of the lumbar 
spine to 90 degrees forward flexion, extension to 30 degrees, 
lateral bending to 30 degrees, and rotation to 30 degrees.  
Thus, applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 10 percent 
evaluation for his service-connected degenerative arthritis 
of the sacroiliac joint for the period from September 26, 
2003 under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 20 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003.  The law most 
favorable to the Veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the Veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the Veteran's recent December 2008 VA 
examination report states that the Veteran had at worst 90 
degrees of forward flexion, 30 degrees of extension, and 30 
degrees of lateral flexion and rotation.  Similarly, there 
was no evidence of spasm or atrophy at the December 2008 VA 
examination.  There was also no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine at 
either VA examination.  

In concluding the Veteran is not entitled to higher ratings 
for his degenerative arthritis of the sacroiliac joint, at 
any time during the rating period on appeal, the Board has 
considered as well whether he has additional functional loss 
- beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the December 2008 VA 
examiner found that there was no additional weakness, 
fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent rating adequately compensates him for the extent of 
his pain, including insofar as its resulting effect on his 
range of motion.  

The Board has also considered whether referral is warranted 
for an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his degenerative arthritis of the 
sacroiliac joint, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against a higher disability rating for his degenerative 
arthritis of the sacroiliac joint, at any time during the 
rating period on appeal.  

Onychomycosis

Diagnostic Code 7813 states that onychomycosis is to be rated 
as disfigurement of the head, neck, or face (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  As the Veteran's predominant disability 
manifests itself as skin irritation, the disorder is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation for 
dermatitis or eczema involving less than 5 percent of the 
entire body, or less than 5 percent of exposed areas 
affected, and no more than topical therapy was required 
during the prior 12-month period.  A 10 percent disability 
evaluation is assigned if there is dermatitis or eczema of at 
least 5 percent of the entire body, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the prior 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  For the next 
higher 30 percent disability evaluation, there must be 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly during the prior 12-month period.  Id.  

For the next higher 60 percent disability evaluation, there 
must be dermatitis or eczema over more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs for the 
past 12 month period.  Ibid.  

Considering the rating criteria applicable to the Veteran's 
onychomycosis of the feet, the objective clinical evidence of 
record, throughout the rating period on appeal, does not show 
the Veteran has onychomycosis over at least 5 percent of his 
entire body or at least 5 percent of an exposed area.  
Indeed, the medical evidence of record clearly indicates that 
the Veteran does not require intermittent systemic therapy or 
immunosuppressive drugs; the Veteran reported at his December 
2008 VA examination that he was asymptomatic except for mild 
yellowing of his toenails.   As a result, his current 
noncompensable rating adequately compensates him for his 
onychomycosis of the feet.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his onychomycosis of the feet, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, there 
is a preponderance of evidence against the claim for a higher 
disability rating for his onychomycosis of the feet, at any 
time during the rating period on appeal.  

Residuals of an Injury of the Right Middle Finger

Throughout the rating period on appeal, the Veteran is 
assigned a noncompensable evaluation for residuals of an 
injury of the right middle finger, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  Under this Code, a 10 percent 
disability evaluation is assigned where there is unfavorable 
or favorable ankylosis of the longer finger.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5226 (2009).

The Board has reviewed the competent evidence of record and 
concludes that there is no support for a higher, compensable 
evaluation under Diagnostic Code 5226.  Indeed, upon VA 
examination in December 2008, there was no limitation of 
motion of the right middle finger.  The Veteran was able to 
flex his fingers, make a fist, and had full opposition of his 
thumb.  Sensation was intact and there was no evidence of 
incoordination or active triggering.  

The Board notes that the competent clinical evidence of 
record establishes that the service-connected residuals are 
primarily manifested by a scar.  Nonetheless, the Board has 
reviewed the competent evidence of record and finds no basis 
for a higher evaluation under the rating criteria for scars.  
The Board notes that Diagnostic Code 7804, for scars, 
requires pain or instability of the scar for assignment of a 
10 percent disability evaluation; the Veteran's scar is 
neither painful nor unstable.  As such, that Code section 
cannot serve as a basis for a higher rating here.  Moreover, 
the Board finds that assignment of the next-higher 10 percent 
rating under Diagnostic Codes 7801 and 7802, for scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion, is not warranted here.  The Board 
acknowledges that the VA examination in December 2008 did not 
include measurements of the Veteran's right middle finger 
scar, but points out that the Veteran's scar was nontender, 
superficial and fully mobile.  Therefore, regardless of the 
size of the scar area, the absence of a deep scar or of 
limited motion precludes assignment of the next-higher 10 
percent evaluation.
 
Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
residuals of an injury of the right middle finger caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the currently assigned 
noncompensable evaluation for residuals of an injury of the 
right middle finger appropriately reflects the Veteran's 
disability picture throughout the rating period on appeal.  
There is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of Gout of the Right Great Toe

The RO evaluated the Veteran's gout as noncompensable 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017.  
Diagnostic Code 5017 indicates that the disability will be 
rated on the basis of "limitation of motion of the affected 
parts, as [degenerative arthritis], except gout, which [is] 
rated under Diagnostic Code 5002."  Under Diagnostic Code 
5002, a 20 percent disability evaluation is for assignment 
where there are one or two exacerbations a year in a well-
established diagnosis.  For a 40 percent evaluation, symptom 
combinations produce definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occur 3 or more times per year.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  For the next 
higher 60 percent disability evaluation, there must be 
constitutional manifestations with active joint involvement, 
with weight loss and anemia, which produces severe impairment 
of health or which causes severely incapacitating 
exacerbations 4 or more times per year or a lesser number 
over prolonged periods.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned noncompensable disability evaluation, and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
the Veteran has manifestations including active joint 
involvement, with anemia or weight loss, producing severe 
health impairment or severely incapacitating exacerbations.  
Significantly, the medical evidence of record shows that the 
Veteran has no manifestations of his gout; at his December 
2008 VA examination, he reported that he had not had a flare-
up in years.  Likewise, upon examination, there was no 
evidence of periarticular osteopenia, lesions at the joints 
of the right great toe, and x-rays showed normal calcaneal 
pitch angle, without abnormities or bony malposition.  
Further, according to the most recent VA examination, the 
Veteran did not have any pain on motion, warmth, erythema, or 
swelling.  Therefore, the Veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.
 
In concluding that the Veteran is not entitled to a 
compensable disability evaluation for residuals of gout of 
the right great toe, the Board has also considered whether 
the Veteran is entitled to a higher disability evaluation on 
the basis of functional loss due to pain pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Veteran's disorder is 
asymptomatic, and as such, there is no objective clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current noncompensable disability rating.

In reaching this decision, the Board also considered whether 
the Veteran is entitled to an increased disability evaluation 
for his gout on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his gout, standing alone, resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for referral 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

For the foregoing reasons, the currently assigned 
noncompensable evaluation for residuals of gout of the right 
great toe appropriately reflects the Veteran's disability 
picture throughout the rating period on appeal.  There is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the sacroiliac joint is denied.

Entitlement to an increased, compensable rating for 
onychomycosis of the feet is denied.

Entitlement to an increased, compensable rating for residuals 
of an injury of the right middle finger denied.

Entitlement to an increased, compensable rating for residuals 
of gout of the right great toe is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


